785 F.2d 310
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.JAMES THREET, Plaintiff-Appellant,v.PERRY JOHNSON; THEODORE KOEHLER; MICHIGAN CORRECTIONSORGANIZATION; GERALD FRYT; MICHAEL HEUY; AND DAVIDBOKANOWSKI, Defendants-Appellees.
85-1219
United States Court of Appeals, Sixth Circuit.
1/17/86

ORDER
BEFORE:  MERRITT, JONES and NELSON, Circuit Judges.


1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
In this action under 42 U.S.C. Sec. 1983, plaintiff seeks monetary relief for alleged civil rights violations said to have been committed in connection with a May 1981 prison riot at Michigan's Marquette Prison.  The district court dismissed the action and plaintiff appeals.  On appeal the parties have briefed the issues.


3
Upon consideration, we affirm.  Plaintiff's claims are vague, conclusory, and at times, illogical.  A pleading will not be sufficient to state a claim for relief under Section 1983 if its allegations are but conclusions.  Place v. Shepherd, 446 F.2d 1239 (6th Cir. 1971); Blackburn v. Fish University, 443 F.2d 121 (6th Cir. 1971).  In addition, for the first time on appeal, plaintiff attempts to raise the issue of noncertification of this action as a class action.  New theories or arguments may not be raised on appeal where they have not been raised in the trial court.  See, e.g., Roberts v. Berry, 541 F.2d 607, 610 (6th Cir. 1976).


4
It appearing therefore that the question on which decision of the cause depends is so unsubstantial as not to need further argument, Rule 9(d)(3), Rules of the Sixth Circuit,


5
It is ORDERED that the final order of the district court be and it is hereby affirmed.